Opinion issued May 23, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00850-CR
                            ———————————
                     CLYDE LATRELL GRAY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1562576


                          MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Clyde Latrell Gray,

pleaded guilty to the felony offense of possession of a controlled substance, namely,
methamphetamine weighing more than four grams and less than 200 grams.1 The

trial found appellant guilty, assessed his punishment at confinement for five years,

and certified that appellant had the right to appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that he has thoroughly reviewed the record and is

unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.

at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      Counsel has informed the Court that he provided appellant a copy of the brief

and motion to withdraw, informed him of his right to obtain and review a copy of

the appellate record and file a response to counsel’s Anders brief, and provided him

a form motion to obtain a copy of the appellate record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 408



1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d); see id. § 481.102(6).

                                           2
(Tex. Crim. App. 2008). This Court granted appellant’s pro se motion to access the

appellate record and extend the time for filing a response, and a copy of the appellate

record was sent to appellant. See Kelly, 436 S.W.3d at 319. Appellant has not filed

a response to his counsel’s Anders brief.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Jerome Godinich, Jr. must immediately send appellant the


2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                            3
required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4